Case 4:15-cv-00703-MAC-KPJ Document 43 Filed 04/15/21 Page 1 of 3 PageID #: 231




 UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


 KENNETH BUHOLTZ, #18875-078                         §
                                                     §
 versus                                              §    CIVIL ACTION NO. 4:15-CV-703
                                                     §    CRIMINAL ACTION NO. 4:11-CR-135(1)
 UNITED STATES OF AMERICA                            §

                            MEMORANDUM OPINION AND ORDER

          In a motion for reconsideration (#39), pro se Movant Kenneth Buholtz asks the Court to

 reconsider its Final Judgment dismissing his Motion to Vacate, Set Aside, or Correct a Sentence

 filed pursuant to 28 U.S.C. § 2255.

                             I. MOTION FOR RECONSIDERATION

          The Fifth Circuit has observed that “[a]ny motion that draws into question the correctness

 of a judgment is functionally a motion under Civil Rule 59(e), whatever its label.” Harcon Barge

 Co. v. D&G Boat Rentals, Inc., 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc) (citing 9 Moore’s

 Federal Practice ¶ 204.12[1] at 4-67 (1985)). “Rule 59(e) serves the narrow purpose of allowing a

 party to correct manifest errors of law or fact or to present newly discovered evidence. . . .

 Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

 sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (internal citations and

 quotations omitted). The Fifth Circuit recognizes that Rule 59(e) “favor[s] the denial of motions to

 alter or amend a judgment.” Southern Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611

 (5th Cir. 1993). The rule does not exist to be a vehicle for re-litigating old issues, presenting the case

 under new theories, obtaining a rehearing on the merits, or taking a “second bite at the apple.” Sequa

 Corp v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998). However, it allows a party to “question the

 correctness of a judgment.” Templet, 367 F.3d at 478. The rule for reconsideration of a final
Case 4:15-cv-00703-MAC-KPJ Document 43 Filed 04/15/21 Page 2 of 3 PageID #: 232




 judgment allows a court to alter or amend a judgment because of (1) an intervening change in

 controlling law, (2) the availability of new evidence not available previously, (3) the need to correct

 a clear error of law or fact, or (4) to prevent a manifest injustice. Schiller v. Physicians Res. Grp.,

 Inc., 342 F.3d 563, 567 (5th Cir. 2003).

                                          II. DISCUSSION

        The record shows that Movant pled guilty to transportation of minors for a sexual purpose.

 Movant received the benefit of a Fed. R. Crim. P. 11( c)(1)( C) agreement in which he agreed that

 the appropriate sentence is one hundred and twenty months. After Final Judgment issued in the

 underlying criminal case, the United States Court of Appeals for the Fifth Circuit affirmed

 Movant’s conviction and sentence on direct appeal. United States v. Buholtz, 562 F. App’x 213

 (5th Cir. 2013). In the instant case, the United States Magistrate Judge recommended that

 Movant’s § 2255 motion be denied and his case dismissed because the issues he raised were

 without merit (#29). Movant then raised a new claim for the first time in his objections to the

 Report and Recommendation (#36). As noted in the Order of Dismissal (#37), claims raised for

 the first time in objections need not be considered by a court. See United States v. Cervantes, 132

 F.3d 1106, 1111 (5th Cir. 1998) (district court did not abuse its discretion in refusing to consider

 new issues filed without leave of the court after the Government filed its response).

        In the instant motion for reconsideration (#39), Movant again attempts to have the Court

 consider the new claim that he first raised in his objections. He fails, however, to show an

 intervening change in controlling law, the availability of new evidence not previously available,

 the need to correct a clear error of law or fact, or the need to prevent a manifest injustice based

 on the dismissal of his case. Schiller, 342 F.3d at 567. Movant is simply attempting to take a


                                                   2
Case 4:15-cv-00703-MAC-KPJ Document 43 Filed 04/15/21 Page 3 of 3 PageID #: 233




 “second bite at the apple.” Sequa Corp., 156 F.3d at 144. He fails to show he is entitled to relief

 from judgment.

                                       III. CONCLUSION

        It is therefore ORDERED that Movant’s Motion for Reconsideration (#39) is DENIED.

 All motions by either party not previously ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 15th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
